Citation Nr: 0638880	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for conversion 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.  

This case, which has been advanced on the docket, comes to 
the Board of Veterans' Appeals ("Board") from a September 
2001 rating decision by the Houston, Texas Regional Office 
("RO") of the Department of Veterans Affairs ("VA").  A 
Board hearing was held at the RO in September 2003 and the 
Board subsequently remanded the case for further development 
in September 2004.

In a decision dated April 20, 2006, the Board denied the 
veteran's claim of entitlement to an increased evaluation for 
conversion disorder, currently evaluated as 30 percent 
disabling.  This decision was vacated by the Board in a 
separate decision issued on this date.

The appeal, which is the follow-up to the earlier Vacatur 
action, is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a separate decision issued on this date, the Board has 
vacated its April 2006 denial of the appeal.  Accordingly, 
the Board will now address the appeal on a de novo basis.

The veteran contends that his service-connected conversion 
disorder is more severe than the current 30 percent rating 
indicates.  The Board has determined that both due process 
considerations and the need for further development of the 
claim precludes appellate action by the Board at this time.  

Additional medical evidence in the form of a letter dated in 
March 2006 from the veteran's mental health care provider, 
Dr. A.J., at the San Antonio, Texas VA Medical Center 
("VAMC") was received.  This letter also contained a 
Release For and Consent to Release of Information 
("Release") to allow the RO to obtain additional medical 
records at the San Antonio VAMC.  VA has a duty to assist a 
veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).  Neither the correspondence nor the 
additional medical records identified in the March 2006 
Release were included in the claims folder at the time of the 
Board's April 2006 decision.  

First, because the RO did not consider the March 2006 letter 
from the veteran's mental health care provider, Dr. A.J., the 
Board is not permitted to review the evidence.  The evidence 
submitted by the veteran in March 2006 is relevant to the 
claim, and the veteran did not waive consideration of that 
evidence by the Agency of Original Jurisdiction.  Because the 
case is also being remanded for other reasons, the Board will 
include this issue in the remand rather than correspond 
separately about this matter.  The evidence should be 
considered and the claim readjudicated, with inclusion of the 
recently submitted evidence in a supplemental statement of 
the case, if appropriate.  This is in compliance with the 
provisions of 38 C.F.R. § 20.1304 (2006).

Furthermore, in accordance with its duty to assist, VA must 
obtain additional medical records identified by the veteran 
at the San Antonio VAMC that are not associated with the 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the San Antonio 
VAMC and request all medical records 
pertaining to the veteran, including those 
of Dr. A.J., as he authorized VA to do in 
the March 2006 Release.

2.  Thereafter, the AMC should consider 
all evidence and information added to the 
record since the November 2005 
supplemental statement of the case 
("SSOC") (including the evidence 
submitted by the veteran in March 2006) 
and readjudicate the claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided an SSOC 
and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



